Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 7 claim 7 is an apparatus claim which recites the functional language: “wherein the plurality of the circular images are compensated based on the lens shading compensation values.”  However the functional language is not assigned to any structural element. Therefore it is unclear what structural element of claim 6 is modified by the functional language. 

Re claim 8 claim 8 is an apparatus claim which recites the functional language: “wherein a plurality of compensated circular images corresponding to the plurality of circular image are rendered using the fisheye information.”  However the functional language is not assigned to any structural element. Therefore it is unclear what structural element of claim 6 is modified by the functional language.  

Re claim 9 claim 9 is an apparatus claim which recites the functional language: “wherein color information of each of a plurality of regions in the image is corrected based on the lens shading compensation values for the plurality of regions.”  However the functional language is not assigned to any structural element. Therefore it is unclear what structural element of claim 6 is modified by the functional language.  



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-3  of prior U.S. Patent No. 11,025,845. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1-5 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-7  of U.S. Patent No.  11,025,845. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent  disclose all of the features of the claims of the application. See below.



Re claim 1, Claim 4 of the patent discloses A method of processing an image by an electronic device, the method comprising (see claim 4 “A device of processing an image, the device comprising: a photographing unit; a communicator; and a processor coupled with the communicator”  note that a image device processing an image discloses a method for doing so  ): obtaining a plurality of circular images via at least one fisheye lens;( see claim 4 “obtain a plurality of circular images via at least one fisheye lens of the photographing unit) obtaining fisheye information including lens shading compensation information, wherein the lens shading compensation information includes coefficients of a polynomial function for each of RGB colors of the plurality of circular images and a number of the coefficients (  see claim 4 “obtain fisheye information including

and transmitting the obtained plurality of circular images and the lens shading compensation information toward another electronic device (see claim 4  transmit, via the communicator, the obtained circular images and the lens shading compensation information to a terminal” note that a communicator is an electronic device).



wherein the polynomial function represents relation between lens shading compensation values for the plurality of circular images and a distance from a center of an image of the plurality of circular images, wherein the polynomial function is w=.SIGMA..sub.i=1.sup.Np.sub.i-1r.sup.i-1, where w is a lens shading compensation value for one of the RGB colors, N is the number of the coefficients, p.sub.i-1 is a coefficient and r is the distance from the center of the image.  See claim 4 (wherein the polynomial function represents relation between the lens shading compensation values for the plurality of circular images and a distance from a center of an image of the plurality of circular images, wherein the polynomial function is w pi_- r'-1, where w is a lens shading compensation value for one of the RGB colors, N is the number of the coefficients, pi-1 is a coefficient and r is the distance from the center of the image). 



Re claim 2  claim 4 discloses wherein the plurality of the circular images are compensated based on the lens shading compensation values (see claim 4 “wherein the plurality of the circular images are compensated based on the lens shading compensation values”).

Re claim 3,  claim 4 discloses wherein a plurality of compensated circular images corresponding to the plurality of circular image are rendered using the fisheye information (see claim 4  wherein the compensated circular images are rendered according to intended viewport using the fisheye information.).


Re claim 4  Claim 5 discloses wherein color information of each of a plurality of regions in the image is corrected based on the lens shading compensation values for the plurality of regions ( Re claim 5 “wherein color information of each of a plurality of regions in the image is corrected based on the lens shading compensation values for the plurality of regions” ).

Re claim 5 claim 6 discloses  wherein the coefficients indicate a correspondence between a plurality of regions in the image, identified based on the distance from the center of the image (see claim 6  wherein the coefficients indicate a correspondence between a plurality of regions in the circular image, identified based on the distance from the center of the image.)


Claim 5-10  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-7  of U.S. Patent No.  11,025,845.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent  disclose all of the features of the claims of the application. See below.

Re claim 6  claim 4 discloses wherein the plurality of the circular images are compensated based on the lens shading compensation values (see claim 4 “wherein the plurality of the circular images are compensated based on the lens shading compensation values”).

Re claim 7,  claim 4 discloses wherein a plurality of compensated circular images corresponding to the plurality of circular image are rendered using the fisheye information (see claim 4  wherein the compensated circular images are rendered according to intended viewport using the fisheye information.).


Re claim 4  Claim 5 discloses wherein color information of each of a plurality of regions in the image is corrected based on the lens shading compensation values for the plurality of regions ( Re claim 5 “wherein color information of each of a plurality of regions in the image is corrected based on the lens shading compensation values for the plurality of regions” ).

Re claim 5 claim 6 discloses  wherein the coefficients indicate a correspondence between a plurality of regions in the image, identified based on the distance from the center of the image (see claim 6  wherein the coefficients indicate a correspondence between a plurality of regions in the circular image, identified based on the distance from the center of the image.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, and 5  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Re claim 1  the claim(s) recite(s)  “A method of processing an image, the method comprising:; obtaining fisheye information including lens shading compensation information, wherein the lens shading compensation information includes coefficients of a polynomial function for each of RGB colors of the plurality of circular images and a number of the coefficients; and wherein the polynomial function represents relation between lens shading compensation values for the plurality of circular images and a distance from a center of an image of the plurality of circular images, wherein the polynomial function is w=.SIGMA..sub.i=1.sup.Np.sub.i-1r.sup.i-1, where w is a lens shading compensation value for one of the RGB colors, N is the number of the coefficients, p.sub.i-1 is a coefficient and r is the distance from the center of the image” . 

The limitation obtaining the fish eye information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “obtaining fisheye information” in the context of this claim encompasses the user simply learning the coefficients mentally by being told or reading the limitations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


This judicial exception is not integrated into a practical application. In particular, the claim only recites  additional elements – performing the method  by an electronic device; obtaining a plurality of circular images via at least one fisheye lens; and  transmitting the obtained plurality of circular images and the lens shading compensation information toward another electronic device. The  electronic device is recited at a high-level of generality (i.e., as a generic electronic device performing a generic  function of  obtaining and transmitting information ) such that it amounts no more than mere instructions to apply the exception using a generic electrical component. The steps obtaining a plurality of circular images via at least one fisheye lens , and  transmitting the obtained plurality of circular images and the lens shading compensation information toward another electronic device; are merely insignificant pre-solution activity and insignificant post solution activity respectively. See MPEP 2106.05. The act of capturing images through a fisheye lens is well known i.e. its well known to capture images through a  fisheye lens and is a generic camera function.  The limitation is also is not significant because it is mere data gathering i.e. obtaining image data. The act of transmitting data to another device is also very well known and is a generic computer function. The limitation is also is not significant because it is mere data outputting i.e. obtained image data and fisheye information. Together the additional elements  are  merely  using a generic electronic device  to obtain data using a well known fisheye lens and transmitting data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely  using a electronic device to perform the well known extra solution activity of an electronic device obtaining data using a well known fisheye lens and transmitting data.  The amounts to no more than mere instructions to apply the exception and perform insignificant extra solution activity using a generic electric component and a fish eye lens. Mere data gathering and data outputting  using generic electrical components and a lens cannot provide an inventive concept. The claim is not patent eligible


Re claim 5, the additional elements wherein the coefficients indicate a correspondence between a plurality of regions in the image, identified based on the distance from the center of the image. This merely further defines the obtained fisheye information. Accordingly this step merely further defines the mental process i.e. the particular coefficients which would be performed mentally. Therefore the analysis is not significantly different from claim 1  

Claim 6 and 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Re claim 6 The claim(s) recite(s)  “obtain a plurality of circular images, wherein the plurality of circular images are captured via at least one fisheye lens;” and  “obtaining fisheye information including lens shading compensation information, wherein the lens shading compensation information includes coefficients of a polynomial function for each of RGB colors of the plurality of circular images and a number of the coefficients; and wherein the polynomial function represents relation between lens shading compensation values for the plurality of circular images and a distance from a center of an image of the plurality of circular images, wherein the polynomial function is w=.SIGMA..sub.i=1.sup.Np.sub.i-1r.sup.i-1, where w is a lens shading compensation value for one of the RGB colors, N is the number of the coefficients, p.sub.i-1 is a coefficient and r is the distance from the center of the image” .

The limitation obtaining a plurality of circular images and obtaining fish eye information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory for storing instructions; and at least one processor configured to execute the stored instructions to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor and memory language, “obtaining a plurality of circular images” and  “obtaining fisheye information” in the context of this claim encompasses the user simply looking the images or obtain a paper copy of the images  captured by the fisheye lens and  the user simply learning the fisheye information mentally by being told or reading. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – performing the judicial exception using  a communicator: a memory for storing instructions; and at least one processor configured to execute the stored instructions; and  transmit, via the communicator, the obtained plurality of circular images and the lens shading compensation information toward another electronic device.  The electronic  devices recited at a high-level of generality (i.e., as a generic computer  elements including a processor memory and communicator, executing code for performing a generic  function of  obtaining and transmitting information ) such that it amounts no more than mere instructions to apply the exception using a generic electrical component. The step or  transmitting the obtained plurality of circular images and the lens shading compensation information toward another electronic device,  is  merely insignificant post solution activity. See MPEP 2106.05. The act of transmitting data to another device is also  very well known. The limitation is also is not significant because it is mere data outputting i.e. obtained image data and fisheye information. The additional elements are merely  electronic device comprising generic computer components including  a processor memory and communicator, to obtain  and transmitting data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a electronic device comprising generic computer components  to obtain and transmit data. Mere data gathering and data outputting using generic computer components of a communicator: a memory for storing instructions; and at least one processor configured to execute the stored instructions cannot provide an inventive concept. The claim is not patent eligible


Re claim 10, the additional elements wherein the coefficients indicate a correspondence between a plurality of regions in the image, identified based on the distance from the center of the image. This merely further defines the obtained fisheye information. Accordingly this step merely further defines the mental process i.e. the particular coefficients which would be performed mentally. Therefore the analysis is not significantly different from claim 6. 

The examiner notes that the claims 2-4, 7-9 and 11-13 include language which applies a lens shading compensation to create a compensated image which applies the judicial exception. These claims are not rejected under 35 U.S.C. 101. 


Cited Art

Konen discloses A method, of processing an image, the method comprising: obtaining (i) a plurality of circular images (see figure 3 element 360 and 410 also see paragraph 51 note that images (plural)  may be received) captured by at least one fisheye lens (see abstract wide angle), fisheye information including field of view and camera parameters of the at least one fisheye lens ( see paragraph 15 or paragraph 55 ) and lens shading compensation information associated with the plurality of circular images (see paragraphs 16 parameters encoded in marker  see paragraph 63 and 64 note that camera parameters  are used to correct lens shading);

obtaining the lens shading compensation parameters of the circular images based on the obtained lens shading compensation(see paragraphs 16 parameters encoded in marker  see paragraph 61  63 and 64 note that camera parameters are decoded and used to  are used to correct lens shading)

; and transmit via the communicator the obtained circular images and the lens shading compensation information to a terminal (see paragraph 46 element 140 also see figure 1 ).


Performing compensation of the plurality of the circular images based on the determined lens shading compensation parameters  (see paragraphs 16 parameters encoded in marker  see paragraph 63 and 64 note that camera parameters  are used to correct lens shading; see paragraph 51 note that images (plural)  may be received)).

Rendering the plurality of compensated circular images (see paragraph 62 note that scene image content is used to output corrected and enhanced image) according to intended view port using the fisheye information  (see paragraph 64  and 64 note that imager parameters and external information are used to  provide a processed image with user selected orientations to view on a display)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669